          Case 1:21-cv-10400-DJC Document 3 Filed 05/04/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
PAUL AARON,                                )
                                           )
            Plaintiff,                     )
                                           )
            v.                             )    Civil Action No. 21-10400-DJC
                                           )
CITY OF LOWELL, et al.,                    )
                                           )
            Defendants.                    )
__________________________________________)

                                            ORDER

CASPER, J.                                                                         May 4, 2021

   On March 8, 2021, Paul Aaron (“Aaron”), an inmate in custody at FCI Danbury, filed a

complaint using a model form for pro se litigants. D. 1. The Clerk opened a new civil action and

the case was randomly assigned to the undersigned judicial officer. D. 2.

   The Court’s records indicate that Aaron has a similar action now pending. See Aaron v City

of Lowell, et al., No. 20-11604-ADB. On February 21, 2021, Aaron was directed to file in the

pending 2020 action a second amended complaint. Id.

   It appears Aaron intended to file his complaint in the pending 2020 action. It was not filed in

the pending action because Aaron failed to include the case number in the case caption.

   Accordingly, the Clerk is directed to re-file this document as Aaron’s second amended

complaint in Aaron v City of Lowell, et al., No. 20-11604-ADB and to close this action.

       SO ORDERED.
                                                     /s/ Denise J. Casper
                                                    Denise J. Casper
                                                    United States District Judge
